                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
FRANCIS ENWONWU                           )
                                           )
            Petitioner,                    )
                                           )  Civil Action No.
            v.                             )  18-10517-ADB
                                           )
COMMONWEALTH,                              )
                                           )
            Respondent.                   )
__________________________________________)

                                                               MEMORANDUM AND ORDER

BURROUGHS, D.J.
              For the reasons stated below, the respondent’s motion to dismiss is hereby ALLOWED

and the 28 U.S.C. § 2254 petition is hereby DISMISSED without prejudice for failure to exhaust

the claims in the courts of the Commonwealth of Massachusetts.

       I.             Background

              On December 16, 2010, following a jury trial in Middlesex Superior Court, Francis

Enwonwu was convicted of armed assault with intent to rob, assault and battery causing serious

bodily injury, possession of a firearm without a license, receiving a stolen motor vehicle, assault

and battery by means of a dangerous weapon (shod foot), and assault and battery. Com. v.

Enwenwu, 83 Mass. App. Ct. 1127 (2013); ECF No. 11-1, p. 7, Criminal Docket, Com. v.

Enwonwu, 0981CR01192. Although the factual details of the underlying criminal action are not

entirely clear, the charges stem from Enwonwu’s participation in an armed robbery of a man

named Mahdi Bezzate, and Enwonwu’s physical abuse of a woman named Kaitlyn Niles.1  On


                                                            
1
 As set forth in petitioner’s Application for Leave for Further Appellate Review, Statement of
Facts, “The Commonwealth alleged that on August 25, 2009,…[Enwonwu]…was a joint
venturer in a shooting, which resulted in life threatening injuries to [Mahdi Bezzate]. It was also
December 30, 2010, Enwonwu was sentenced to 7-10 years’ incarceration, with 5 years’

probation to follow. ECF No. 11-1, p. 7, Criminal Docket, Com. v. Enwonwu, 0981CR01192On

September 14, 2011, Enwonwu filed a motion for new trial, which was denied on March 14,

2012. Id. at pp. 8-9.

              Enwonwu was very involved in his criminal appeal, as demonstrated by numerous

correspondence he submitted to this Court in opposition to the motion to dismiss. It is evident

that Enwonwu discussed with his appellate counsel, Jennifer O’Brien, Esq., issues relating to

among other things, strategy and briefing of his appeal. ECF 19-1, pp. 32-37; ECF 24, pp. 17-19,

20-22, 41-43, and 54-55. Attorney O’Brien did not agree with several issues that Enwonwu

wanted to present on his direct appeal, including many of those raised in the instant petition. ECF

No. 24, pp. 17-19.

              Enwonwu, through Attorney O’Brien, ultimately brought six grounds for appeal arguing:

(1) ineffective assistance of counsel for failing to move to sever the trial; (2) ineffective

assistance of counsel for not requesting a missing witness instruction concerning the victim

(Bezzate) who was unavailable at trial ; (3) duplicative convictions for assault and battery and

assault and battery by means of a dangerous weapon based on the assault and battery of Niles;

(4) that Enwonwu was prejudiced by the prosecutor purportedly alluding to facts in her opening

that never came into evidence due to Bezzate’s absence from trial; (5) that the prosecutor’s

closing argument was improper because it referred to facts not in evidence to the effect that

Bezzate was waiting for his brother when he was shot and Enwonwu was unemployed; and (6)



                                                            
alleged that between August 10, 2009 and August 25, 2009,…[Enwonwu]…beat a second
unrelated victim [Kaitlyn Niles]. Although…[Enwonwu]…admitted to being present at the
scene of the shooting, he denied having knowledge of his codefendants’ intentions. He also
denied beating the second victim [Niles].” ECF No. 26, p.6.
                                                               2
 
sufficiency of the evidence concerning the admission of a 911 emergency call and the length of

the barrel of a weapon. Com. v. Enwenwu, 83 Mass. App. Ct. 1127 (2013). Although not

submitted to this Court, Enwonwu filed a Moffett brief.2 Com. v. Enwenwu, 83 Mass. App. Ct.

1127 (2013).

          On May 2, 2013, the Massachusetts Appeals Court issued its decision on his consolidated

direct appeal of his convictions and denial of motion for a new trial. Com. v. Enwenwu, 83

Mass. App. Ct. 1127 (2013). That court reversed the possession of a firearm without a license

conviction because the length of the barrel had not been established; the remaining counts and

denial of motion for new trial were affirmed. Id. The Appeals court found “no merit in

…[Enwonwu’s]…arguments made under Commonwealth v. Moffett, 383 Mass. 201 (1981).” Id.

at n.9.

          On May 10, 2013, Enwonwu, through Attorney O’Brien, filed an application for leave for

further appellate review by the Supreme Judicial Court (“AOLOFAR”) which raised the identical

issues decided against Enwonwu on his direct appea1, except apparently those raised in the

Moffett brief. ECF No. 26. Enwonwu’s ALOFAR was summarily denied on June 6, 2013. Com.

v. Enwonwu, 465 Mass. 1106 (2013).

          On June 13, 2013, Enwonwu filed a motion to revise and revoke his sentence. ECF No.

ECF 11-1, p. 9, Criminal Docket, Com. v. Enwonwu, 0981CR01192, File Ref. Nbr. 76. That

motion was denied on November 8, 2013. ECF 11-1, p. 9, Criminal Docket, Com. v. Enwonwu,

0981CR01192.


                                                            
2
   “A ‘Moffett Brief’ allows an indigent defendant to supplement his appointed counsel's brief
with arguments counsel did not feel were warranted on the record.” Avila v. Clarke, 938 F. Supp.
2d 151, 174 (D. Mass. 2013) (citing Commonwealth v. Moffett, 383 Mass. 201, 208–09 (1981)).


                                                 3
 
       On January 28, 2014, in response to Enwonwu’s inquiry, the Massachusetts Committee

for Public Counsel Services (“CPCS”) provided Enwonwu with an application to complete in

order to have his case screened by the CPCS Innocence Project. ECF No. 1-1, p. 18, January 28,

2014 letter from Elly Kalfus to Enwonwu. The CPCS Innocence Project received the application

materials on February 24, 2014. ECF No. 1-1, p. 19, January 28, 2014 letter from Elly Kalfus to

Enwonwu. On May 6, 2014, the CPCS Innocence Project declined to take his case, and while

careful not opine as to Enwonwu’s guilt or innocence, indicated that Enwonwu might request

that CPCS Appeals review his for a motion for new trial on a non-innocence-based basis. ECF

No. 1-1, p. 22, May 6, 2014, letter from Lisa M. Kavanaugh to Enwonwu.

       On June 10, 2014, CPCS Senior Staff Counsel Terry Nagel, wrote to Enwonwu

acknowledging his request for CPCS Appeals to review the matter. ECF No. 19-1, p. 9, June 10,

2014, letter from Terry Nagel to Enwonwu.

       On July 2, 2014, Enwonwu wrote to Terry Nagel, Esq., setting forth the bases of a

motion for new trial mirroring, with some exceptions, what he now presents as issues in this

petition. ECF No. 19-1, pp. 40-43, June 10, 2014 letter from Terry Nagel to Enwonwu.

       On July 14, 2014, Nagel forwarded the letter to appellate counsel O’Brien for further

review. ECF No. 19-1, p. 10, July 14, 2014, letter from Terry Nagel to Jennifer O’Brien. On

July 30, 2014, Enwonwu wrote to Nagel asking him to refer Enwonwu’s case to other counsel, as

he believed some of the issues concerned the ineffectiveness of Attorney O’Brien. ECF No. 19-

1, p.47, July 30, 2014 letter from Enwonwu to Terry Nagel. Because no further motion was filed,

the Court concludes that CPCS refused to assign counsel or to proceed further. On July 24, 2014,

Enwonwu filed a pro se motion for appointment of counsel and supporting affidavit of indigency

and actual innocence. See ECF No. 11-1, p. 10, Criminal Docket, Com. v. Enwonwu,



                                                4
 
0981CR01192, File Ref. Nos. 84 and 85,; ECF No. 1-1, pp. 15-17. The motion was denied on

August 6, 2014. ECF No. 11-1, p. 10, Criminal Docket, Com. v. Enwonwu, 0981CR01192.

       From July 2014 through December 2014, Enwonwu unsuccessfully sought other counsel.

ECF no. 19-1, pp. 47-53. Notably, Enwonwu was warned by an attorney (who did not accept his

case) on August 6, 2014 that time was of the essence:

               Thank you for contacting this office regarding your legal matter.
               Please be advised that his office will not be able to represent you
               regarding your matter. Please further be advised that all claims
               you may have must be filed in the applicable court within the
               applicable statute of limitations, or your claims will be lost
               forever. As a result, if you are going to act, you must do so now.
               As your matters are legally complex, I advise that you seek the
               advice of other counsel regarding these matters right away.

ECF No. 19-1, p. 49, August 6, 2014 letter from McKenzie J. Walters, Esq. to Enwonwu,. He

apparently continued to seek counsel through December 2014. ECF No. 19-1, pp. 50-52.

       On April 21, 2015, Enwonwu again moved pro se for appointment of counsel. ECF No.

1-1, pp. 8-11, seeking discovery of the cell phone seized and related cell phone records. This

motion was denied on April 30, 2015. ECF No. 11-1, p. 10, Criminal Docket, Com. v. Enwonwu,

0981CR01192.

       Almost three years later, on March 19, 2018, petitioner filed the instant petition under 28

U.S.C. §2254, raising four grounds: (1) that the Commonwealth withheld Brady material at

petitioner’s criminal trial, (2) ineffective assistance of counsel for failing to secure a witness and

failure to prepare a motion to suppress Enwonwu’s inculpatory statements made to police, (3)

that in light of new evidence, no juror would have voted to find petitioner guilty beyond a

reasonable doubt; and (4) the dismissal of a black juror prejudiced Enwonwu’s trial. See Petition,

ECF No. 1, pp. 5-8. None of these claims were raised in Enwonwu’s direct appeal (except

perhaps in the Moffett brief) or his ALOFAR. ECF No. 26.


                                                  5
 
               potentially meritorious, and that petitioner has not engaged in dilatory
               tactics. Id.

Order, ECF No. 14. On September 17, 2018, Enwonwu filed his memorandum. ECF No. 19. In

Enwonwu’s rambling, repetitive and confusing memorandum, he requested an extension of time

because of a clerical error that resulted in the order being provided to Enwonwu late. ECF No.

19, p. 11. Although the request was not set forth in a separate motion, it now appears moot

because Enwonwu supplemented his filing on September 20, 2018 (ECF No. 20), September 28,

2018 (ECF No. 21), and on November 8, 2018 (ECF No. 24) without seeking a further extension

of time. Respondent filed a reply on October 18, 2018. ECF No. 22. Enwonwu filed what

appears3 to be a response to the reply on November 8, 2018. ECF No. 24. On November 8,

2018, the Court ordered that respondent provide a copy of the ALOFAR. ECF No. 23. On

November 13, 2018, respondent filed a copy of the ALOFAR with the Court.

    II.    Discussion

    “[A]n application for a writ of habeas corpus on behalf of a person in custody pursuant to the

judgment of a State court shall not be granted unless it appears that…the applicant has exhausted

the remedies available in the courts of the State…” 28 U.S.C. §2254(b)(1)(A). “Generally

speaking, a petitioner's failure to exhaust all state remedies is ‘fatal to the prosecution of a

federal habeas case.’” Sanchez v. Roden, 753 F.3d 279, 294 (1st Cir. 2014) (quoting Coningford

                                                            
3
   On November 23, 2018, Enwonwu wrote to the Court notifying it of a change of address to
Bristol County Jail and House of Correction and requesting copies of documents filed in October
2018 to date, claiming he did not receive filings from some point in October 2018 through
November 2018. It is not clear whether he is claiming that he did not receive the October 18,
2018 filing as he claims to be responding to an “October 18, 2018” document (the as-filed date
of the response to Enwonwu’s filing, even though the deadline was October 19, 2018). Other
than the Court’s order for respondent to provide the ALOFAR, and the respondent’s filing of the
ALOFAR, no further filings by respondent have been made in this action during the time period
during which he claims not to have received mail. The Court needs no further briefing on the
ALOFAR, as it speaks for itself.

                                                   7
 
v. Rhode Island, 640 F.3d 478, 482 (1st Cir. 2011). “[A] habeas petitioner bears a heavy burden

to show that he fairly and recognizably presented to the state courts the factual and legal bases of

this federal claim.” Adelson v. DiPaola, 131 F.3d 259, 262 (1st Cir. 1997). “To carry this burden,

the petitioner must demonstrate that he tendered each claim ‘in such a way as to make it probable

that a reasonable jurist would have been alerted to the existence of the federal question.’” Id.

(quoting Scarpa v. Dubois, 38 F.3d 1, 6 (1st Cir.1994)). “Exhaustion obligations mandate that a

habeas petitioner present, or do his best to present, his federal claim to the state's highest

tribunal.” Adelson v. DiPaola, 131 F.3d 259, 263 (1st Cir. 1997). This standard must be met, as

a general rule, by “fairly present[ing]” a federal claim “within the four corners of the ALOFAR.”

Mele v. Fitchburg Dist. Ct., 850 F.2d 817, 823 (1st Cir.1988).

       Here, the Court agrees with the respondent that Enwonwu has failed to exhaust his claims

in the courts of the Commonwealth of Massachusetts. Enwonwu appears to have twice begun

the process of seeking review of the issues raised in this petition with motions for appointment of

counsel in the state court (which were denied), and apparently unsuccessfully sought counsel

himself to assist him. But Enwonwu ultimately abandoned pursuit of the claims in 2015, opting

instead to pursue his claims in federal court three years later. Enwonwu’s recourse is first to the

courts of the Commonwealth, not this Court, when the claims of the petition are unexhausted.

       While it is unclear whether a totally unexhausted petition may be stayed, as opposed to

dismissed, there is authority that the Court may do so pending the exhaustion of the claims in state

court. Watt v. Marchilli, 217 F. Supp. 3d 434, 440 (D. Mass. 2016). To obtain a stay, rather than

dismissal, Enwonwu must demonstrate, as he was previously ordered to do, that good cause exists

for failing to exhaust his state remedies, the claims are potentially meritorious, and that Enwonwu

did not engage in dilatory tactics.



                                                   8
 
       The bar to establish good cause is high. Watt v. Marchilli, 217 F. Supp. 3d 434, 440 (D.

Mass. 2016). Here, “good cause” is not shown because none of the claims have been presented

to the Supreme Judicial Court and no showing has been made as to why those claims cannot, and

should not, be brought in state court in the first instance. Until they are brought there, and

rejected, good cause cannot be shown. See Scesny v. Ryan, No. CV 16-40024-FDS, 2016 WL

4148225, at *4 (D. Mass. Aug. 4, 2016).

       Dilatory litigation tactics are also a concern here. Although stated in the context of his

purported “justified delay” in failing to timely proceed under the statute of limitations, Enwonwu

seemingly intentionally delayed the presentation of these new state claims and now mistakenly

blames his delay on the Massachusetts Superior Court for failing to act on his July 24, 2014

motion for appointment of counsel:

               The petitioner now reveals prove to this Honorable Court that
               his timeliness of his petition stamps from him waiting for the
               Superior Court Judge to rule on the motions that he filed before
               his bench, since 2014 to which until today, has been left
               unattended to…On Massachusetts Trial Court Docket sheet, under
               the case#0981CR01192, Commonwealth v. Enwonwu, Francis –
               Docket date 7/24/2014 MOTION by Deft: First G.L.c, 278A, 5
               Motion for Appointment of Counsel to prepare and litigate his first
               G.L. c 278, 3 (C) and 7(c) Postconviction discovery for items and
               information for replicate testing of all crime scene evidence (sent up
               to Judge Henry in Courtroom 430). – On 07/24/2014, Affidavit of
               Indigency and Factual Innocence (sent up to Judge Henry in
               Courtroom 430) see Docket text on page 10-11 that the disposition
               of the Superior Court Judge on the matter was not heard or
               ruled on, which is a probable reason that petitioner has shown
               cause regarding the Government’s assertion that the petitioner
               is not within his habeas filing limitations, while the Middlesex
               Superior Court lack of Judgment on the petitioner’s referenced
               motions filed above, [see marked exhibit as defendants Docket
               Entry print out, dated 5/31/2018, page 1 of 11] reflects that, The
               Constitutional violation “has probably resulted in conviction of one
               who is actually innocent [of the offense which has been convicted].




                                                  9
 
ECF No. 21, pp. 5-6 (emphasis supplied, punctuation in original). Enwonwu’s allegation, that

the motion has not been decided is false however; a review of the docket sheet that he submitted

and apparently4 highlighted, reveals both the motion (July 24, 2014) and its timely denial

(August 6, 2014) by the Superior Court:




ECF No. 31-1, p.10. His specious attempt to now blame the Superior Court for his wholly self-

imposed—and now at best unexplained—failure to exhaust demonstrates bad faith. Moreover,

Enwonwu filed a later motion for appointment of counsel on April 21, 2015 that was timely

denied on April 30, 2015. ECF 13-1, p. 10, cutting against his argument that he was somehow

“waiting” for the Court to decide the 2014 motion.

              On this record, it appears that Enwonwu abandoned his claims in 2015, only to revive

them in conjunction with a recently filed 28 U.S.C. §2241 petition for habeas corpus relating to

his immigration detention. His state criminal conviction at issue in this petition is apparently the




                                                            
4
  It appears that Enwonwu highlighted the docket provided to him as part of respondent’s motion
to dismiss months before making the representation that he was waiting for the Superior Court to
act. Compare ECF No. 11-1, p.10 with ECF No. 13-1. Even without the highlight, it is obvious
that the motion was denied, and Enwonwu’s presentation of his argument is negligent at best,
and likely an intentional misstatement of fact. While the Court is concerned about any litigant
playing fast and loose with the facts, it is ultimately not necessary to inquire further where the
reason for the delay is conclusively unsupported by the record.


                                                               10
 
basis of his order of removal.5 In fact, Enwonwu cites his “risk of deportation and denial of

naturalization” in his petition. Where Enwonwu misrepresents the reason for the delay in

bringing his claim and the timing of the claim is brought in conjunction with a pending 28 U.S.C.

§2241 petition concerning his immigration status, Enwonwu has not met his burden to show a

lack of dilatory conduct.

              The Court need not, and does not, reach the element of whether the claims are

meritorious where the petition is unexhausted in its entirety, and Enwonwu has not met his

burden to warrant a stay of dismissal of the petition.

       III.           Conclusion and Order

              Respondent’s motion to dismiss (ECF No. 11) is hereby ALLOWED in part, but only to

the extent that the petition is DISMISSED without prejudice for failure to exhaust claims under

28 U.S.C. §2254(b)(1)(A). Because the action is dismissed for failure to exhaust, the Court does

not reach the issue of whether the petition is time barred under the statute of limitations set forth

in 28 U.S.C. 2244(d), and all other motions (ECF Nos. 16, 17, and 18) are DENIED as MOOT.

Petitioner is advised that any request for the issuance of a Certificate of Appealability of this

Order pursuant to 28 U.S.C. § 2253 and Rule 11(a) of the Rules Governing Section 2254 Cases

in the United States District Courts is DENIED, the Court seeing no meritorious or substantial




                                                            
5
  See Enwonwu v. Moniz, 17-12555-IT. That immigration habeas petition under 28 U.S.C.
§2241 was filed on December 28, 2017. It appears from a review of that docket that Enwonwu
had called the Clerk’s office several times regarding the filing of a 28 U.S.C. §2255 petition that
he believes was received on January 2, 2018. Enwonwu also filed a letter with the Court on
February 22, 2018. Enwonwu v. Moniz, 17-12555-IT, ECF No. 11. The Court apparently never
located the filing, and he was sent a 28 U.S.C. §2254 form on or about March 6, 2018.
Presumably, Enwonwu used this form when he filed his petition in the instant action on March
19, 2018.
                                                               11
 
basis supporting an appeal, and the applicant having failed to make a substantial showing of

denial of a constitutional right. The Clerk is directed to enter an order of dismissal.



So Ordered.


                                                            /s/ Allison D. Burroughs_______
                                                       ALLISON D. BURROUGHS
Dated: November 28, 2018                               UNITED STATES DISTRICT JUDGE




                                                  12
 
